DAVIDSON, Judge.
Unlawfully selling whisky in a dry area is the offense; the punishment, a fine of $100 and thirty days in jail.
The. statement, of facts in this case -was not filed until one hundred sixteen days after the date of notice of appeal.
Appellant insists that the filing was within the time which the trial court had permitted the statement of facts to be filed, by extension granted.
The trial court is powerless to extend the time for filing a statement-of facts beyond the ninety-day period provided for in Art. 759a, Vernon’s C.C.P. Davila v. State, 155 Tex.Cr.R. 599, 237 S.W.2d 993.
In the absence of a statement of facts, we cannot appraise the bills of exception appearing in the record.
The judgment is "affirmed.